Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 11, 2021. Claims 1-35 are pending. Claims 7-10, 15-17, 25-35 are withdrawn. Claims 1-6, 11-14, 18-24 are currently examined. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-30), directed to a dose reduced inactivated polio vaccine, in the reply filed on Jan. 11, 2021, is acknowledged. Applicant fails to respond to the species election requirement. 
Applicant argues that it should be no undue burden on the Examiner to consider all claims in the single application. Applicant’s argument is not persuasive. Although related, the inventive groups vary substantially that the searches are not coextensive and each distinct Group requires its own search and considerations of other patentability issues as the art relating to one Group would not provide the structural elements required for the other Group. Thus, the search would be an undue burden on the Patent and Trademark Office resources due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. 

Election of Species by Phone  The examiner called Applicant’s representative, Tayan B. Patel, on Jan. 22, 2021, stating that Applicant needed to make an election on specifies as requested in the restriction and election requirement, and gave Applicant two weeks to comply.
Applicant’s representative called back on Feb. 2, 2021, indicating that Applicant elected the combination of IPV types 1, 2 and 3 for the inactivated polio virus antigen. Applicant’s representative stated that Applicant would not make a species election for the additional vaccine antigens based on the argument that the additional antigens were optional. The examiner stated that an election of species was necessary to facilitate examination of some dependent claims specifying the additional vaccine antigens. It was agreed between the examiner and applicant’s representative that the examiner could elect by himself the first species recited for the additional vaccine antigens (i.e. Diphtheria toxoid (D) recited in claim 1) to start examination to facilitate examination and meet the Office requirement. 
For the reasons above, the Restriction is deemed to be proper, and is made Final. Accordingly, claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claims 7-10, 15-17, 25-30 are withdrawn as be directed to a nonelected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 6, 12, 13, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Hemptinne et al. (US 2020/0034850 A1, published on Feb. 11, 2010).
These claims are directed to a dose reduced Inactivated Polio vaccine (IPV) composition comprising: 
a) an inactivated polio virus antigen selected from the group consisting of IPV Type 1 at a dose less than 15 D-antigen units (DU), IPV Type 2 at a dose less than 18 D-antigen unit (DU), and IPV Type 3 at a dose less than 17 D-antigen unit (DU), wherein the inactivated polio virus antigen is per 0.5 ml; and 
b) optionally one or more antigens selected from the group consisting of Diphtheria toxoid (D), Tetanus toxoid (T), Whole cell pertussis (wP), hepatitis B virus surface antigen (HBsAg), Haemophilus influenzae b PRP-Carrier protein conjugate (Hib), Haemophilus influenzae (a, c, d, e, f serotypes and the unencapsulated strains), Neisseria meningitidis A antigen(s), Neisseria meningitidis C antigen(s), Neisseria meningitidis W-135 antigen(s), Neisseria meningitidis Y antigen(s), Neisseria meningitidis X antigen(s), Streptococcus Pneumoniae antigen(s), Neisseria meningitidis B bleb or purified antigen(s), Staphylococcus aureus antigen(s), Anthrax, BCG, Hepatitis (A, C, D, E, F and G strains) antigen(s), Human papilloma virus, HIV, Salmonella typhi antigen(s) , acellular pertussis, modified adenylate cyclase, Malaria Antigen (RTS,S), Measles, Mumps, Rubella, Dengue, Zika, Ebola, Chikungunya, Japanese encephalitis, rotavirus, Diarrheal antigens, Flavivirus, smallpox, yellow fever, Shingles, and Varicella virus antigens.

De Hemptinne teaches that combination vaccines are known which can prevent Bordetella pertussis, Clostridium tetani, Corynebacterium diphtheriae, and optionally inactivated poliovirus (IPV), and/or Hepatitis B virus, and/or Haemophilus type B infection (see for instance WO93/24148, WO97/00697 and WO2000/030678). See e.g.  [0003]. De Hemptinne teaches that the inventors have surprisingly found that reduced doses of IPV can maintain an adequate or improved level of protection against polio. Such vaccines carry considerable advantages including the ability to provide more doses of IPV vaccines for the individuals in need thereof. See e.g. [0005].
Specifically, De Hemptinne teaches that the invention provides various reduced-dose IPV vaccines (which may only have IPV components or may have IPV components combined with other antigens), that the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 1 at a dose greater than 10 D-antigen units and less than 20 D-antigen units, e.g. 11, 12, 13, 14, 15, 16, 17, 18 or 19 D-antigen units, that the invention provides an IPV vaccine of the invention comprising inactivated polio virus type 3 at a dose of 8-20 D-antigen units, e.g. 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 D-antigen units, that the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 2 at a dose of 2-4 D-antigen units, e.g. 2, 3 or 4 D-antigen units, and that the invention provides an IPV vaccine of the 
De Hemptinne further teaches that in one embodiment the IPV is not absorbed (e.g. before mixing with other components if present). In another embodiment, the IPV component(s) of the invention may be absorbed onto an aluminum salt such as aluminum hydroxide (e.g. before or after mixing with other components if present). In another embodiment, the IPV component(s) of the invention may be absorbed onto an aluminum salt such as aluminum phosphate. In a further embodiment the IPV component(s) may be absorbed onto a mixture of both aluminum hydroxide and aluminum phosphate. If absorbed, one or more IPV components may be absorbed separately or together as a mixture. IPV may be stabilised by a particular drying process as described in WO2004/039417. See e.g. [0034].
Regarding claims 5 and 12, De Hemptinne teaches tests on various low dose IPV formulations in Example 1.
Regarding claims 19-20, De Hemptinne teaches that a syringe will include a single dose of the composition, whereas a vial may include a single dose or multiple doses (e.g. 2 doses). See e.g. [0108]. Hemptine teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. 
Accordingly, De Hemptinne teaches each and every aspect of claims 1-3, 5, 6, 12, 13, and 19-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4, 11, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over De Hemptinne et al. (US 2020/0034850 A1, published on Feb. 11, 2010).
Claim 4 specifies that the percentage adsorption of IPV on aluminum salt is at least 90%. Claim 11 requires that the additional D antigen is not adsorbed on to an adjuvant. Claim 14 that the D antigen is adsorbed onto the aluminum salt at percentage of at least 50%. Claim 18 specifies that the composition is a single dose free of preservatives. Claim 20 specifies ranges of various preservatives.
Relevance of De Hemptinne is set forth above. However, it stops short about exactly the same additional requirements of these claims.
Regarding claim 4, De Hemptinne teaches that the meaning of “absorbed antigen' is for example taken to mean greater than 20%, 30%, 40%, 50%, 60%, 70%, 80%, or 90% absorbed. See e.g. [0105]. This teaching indicates that various percentage adsorption rates are considered doable in the prior art, including greater than 90% as claimed.
Regarding claim 11, De Hemptinne teaches that IPV antigens may or may not be absorbed onto an aluminum salt (see e.g. [0034]), indicating that the inventors of the prior art reference is aware that it is within the purview of one of ordinary skill in the art how an antigen is presented in a vaccine relative to aluminum salt. Even though it is silent on whether the D antigen can be presented in a combination vaccine not absorbed onto an aluminum salt, it would have been obviously within the purview of one 
Regarding claim 14, De Hemptinne teaches in Example 1 formulations including D antigen adsorbed on aluminum. See e.g. Table 1. However, it stops short at giving the percentage adsorption rate. It would have been obvious for one of ordinary skill in the art at the time of invention to arrive at the claimed percentage of at least 50% through routine optimization unless there is evidence that the claimed range produce unexpected results.
Regarding claim 18, De Hemptinne teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. See e.g. [01113]. This teaching indicates that use of preservative is optional. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to not to use a preservative to avoid the negative effective of preservatives to the antigen potency.
Regarding claim 20, De Hemptinne teaches that a syringe will include a single dose of the composition, whereas a vial may include a single dose or multiple doses (e.g. 2 doses). See e.g. [0108]. Hemptine teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. Thiomersal should be avoided as this leads to loss of potency of the IPV component. Other antimicrobials may be used, such as 2-phenoxyethanol or parabens (methyl, ethyl, propyl parabens). Any preservative is preferably present at low levels. Preservative may be added exogenously and/or may be a component of the bulk 

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over De Hemptinne et al. (US 2020/0034850 A1, published on Feb. 11, 2010) in view of Contorni et al. (US 7,754.218 B2, date of patent: Jul. 13, 2010).
Claim 24 specifies that the pharmaceutically acceptable excipient comprises an amino acid selected from the group consisting of L-Histidine, Lysine, Isoleucine, Methionine, Glycine, and Aspartic acid in a concentration of 0.5 - 5 mg per 0.5ml.
Relevance of De Hemptinne is set forth above. De Hemptinne further teaches that if a composition comprises an aluminium hydroxide salt, a histidine buffer may be used (WO03/009869). See e.g. [0111].  However, it stops short about if the histidine is a “L-histidine” and the concentration that can be used.
Contorni teaches that to improve the stability of vaccines comprising aluminum salt(s), the invention uses the amino acid histidine which improves pH stability and adjuvant adsorption and can reduce antigen hydrolysis. See Abstract.  Contorni teaches that the concentration of histidine in the composition will typically be at least 1 um and at most 1M. The concentration is preferably at least 1 mM (e.g. at least 2 mM, 3 mM, 4 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to use the L-histidine in the studies of De Hemptinne at the preferred concentrations, if they have not already done so, based on the teachings of Contorni that the L-histidine is the preferred histidine to use in the preparation of a vaccine adsorbed on aluminum salt.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a combination vaccine comprising IPV antigens with reduced D-antigen units. The only difference is that the combination vaccine of the reference claims require an inactivated Rotavirus vaccine in the combination, while the instant claims specify that a rotavirus vaccine may be optionally included in the claimed combination vaccine at the same time silent on if the rotavirus vaccine is inactivated. Therefore, the reference combination anticipates the combination vaccines of the instant application. 
There may also be differences between the details in values of the factors relating to how the antigen components are mixed with other excipients such as aluminum and other agents. The prior art reference De Hemptinne provide teachings on various values about amounts of the antigens and excipients as claimed in the instant application and provide guidance on how to optimize them in the production of combination vaccines.  The prior art reference Contorni teaches that L-histidine may be used to improve production of vaccines comprising IPV and aluminum salts. See discussions in the art rejections above. Jiang et al. teaches that inactivated human rotavirus vaccines are commonly used to induce immunity. See e.g. Abstract.

Regarding claims 5-6 of the reference claims, Jiang teaches that the authors demonstrated that CDC-9 IRV when adjuvanted with AlPO4 and administered intramuscularly was highly immunogenic and protected piglets from oral challenge with a virulent homotypic human strain. See e.g. 1635, left column, para 2. Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to use the rotavirus strains of the reference claims in the instant claims based on their availability.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648